NO. 29442

IN THE SUPREME COURT OF THE STATE GF HAWAIYL "9

 

STATE OF HAWAITQ
Re3pondent/Plaintiff-Appellee

   

VS.

 

SYDNEY NOBUTO TOKUNAGA,
Petitioner/Defendant-Appellant

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CR. NO. 06-l~2254)

ORDER REJECTING AFPLICATION FOR WRIT OF CERTIORARI
(By: Aooba, J., for the courtU
The AppliCation for Writ of Certiorari filed on
December l7, 2009 by Petitioner/Defendant-Appellant Sydney Nobuto
Tokunaga is hereby rejected.
DATED: Honolulu, HawaiT4 January 20, 20lO.
FOR THE COURT:

)